UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                             No. 01-4286
DEREK WILLIAM GARNER,
             Defendant-Appellant.
                                       
            Appeal from the United States District Court
       for the Middle District of North Carolina, at Durham.
                William L. Osteen, District Judge.
                            (CR-00-354)

                  Submitted: December 20, 2001

                      Decided: January 3, 2002

  Before LUTTIG, TRAXLER, and GREGORY, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                            COUNSEL

Louis C. Allen, III, Federal Public Defender, John A. Dusenbury, Jr.,
Assistant Federal Public Defender, Greensboro, North Carolina, for
Appellant. Benjamin H. White, Jr., United States Attorney, Steven H.
Levin, Assistant United States Attorney, Greensboro, North Carolina,
for Appellee.
2                     UNITED STATES v. GARNER
Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).


                             OPINION

PER CURIAM:

   Derek William Garner appeals from a 112-month sentence imposed
following his guilty plea to distribution of 130.6 grams of cocaine
base, in violation of 21 U.S.C.A. § 841(a)(1), (b)(1)(A) (West 1999
& Supp. 2001). Garner’s attorney has filed a brief in accordance with
Anders v. California, 386 U.S. 738 (1967), stating that there are no
meritorious grounds for appeal but raising the issue as to whether
Garner’s sentence violates Apprendi v. New Jersey, 530 U.S. 466
(2000), because he was held accountable during sentencing for addi-
tional drug amounts neither charged in the indictment nor proven
beyond a reasonable doubt. Garner has filed a pro se supplemental
brief.

   Under Apprendi, any fact, other than a prior conviction, that
increases the maximum penalty for a crime is an element of the
offense, and as such, must be charged in the indictment, submitted to
a jury, and proven beyond a reasonable doubt. 530 U.S. at 490. This
court, however, has held that Apprendi does not apply to a judge’s
exercise of sentencing discretion within a statutory range, so long as
a defendant’s sentence is not set beyond the maximum term specified
in the substantive statute. United States v. Kinter, 235 F.3d 192, 201-
02 (4th Cir. 2000), cert. denied, 121 S. Ct. 1393 (2001); United States
v. Lewis, 235 F.3d 215, 219 (4th Cir. 2000) (applying a plain error
standard of review). Because Garner’s sentence of 112 months is
below the lowest possible statutory maximum of life imprisonment,
the sentence is permissible under Lewis and Kinter. We therefore find
no reversible error as to this claim. We further find Garner’s claims
in his pro se supplemental brief without merit. Accordingly, we affirm
Garner’s sentence.

   We have examined the entire record in this case in accordance with
the requirements of Anders, and we find no meritorious issues for
                       UNITED STATES v. GARNER                         3
appeal. This court requires that counsel inform his client, in writing,
of his right to petition the Supreme Court of the United States for fur-
ther review. If the client requests that a petition be filed, but counsel
believes that such a petition would be frivolous, then counsel may
move in this court for leave to withdraw from representation. Coun-
sel’s motion should state that a copy thereof was served on the client.
We dispense with oral argument because the facts and legal conten-
tions are adequately presented in the materials before the court and
argument would not aid the decisional process.

                                                            AFFIRMED